             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 1 of 94




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 AMERICAN PATENTS LLC,
                                                      CIVIL ACTION NO. 6:21-cv-639
      Plaintiff,
                                                      ORIGINAL COMPLAINT FOR
        v.                                            PATENT INFRINGEMENT

 ZEBRA TECHNOLOGIES                                   JURY TRIAL DEMANDED
 CORPORATION,

      Defendant.


                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff American Patents LLC (“American Patents” or “Plaintiff”) files this original

complaint against Defendant Zebra Technologies Corporation (“Zebra”), alleging, based on its

own knowledge as to itself and its own actions and based on information and belief as to all other

matters, as follows:

                                            PARTIES

       1.      American Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.      Zebra Technologies Corporation is a corporation duly organized and existing

under the laws of Delaware. Zebra Technologies Corporation may be served through its

registered agent CT Corporation System at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       3.      Zebra Technologies Corporation and its foreign and United States subsidiaries,

affiliates, and related companies (“Zebra and its affiliates”) comprise one of the world’s largest

manufacturers and sellers of marking, tracking, and printing technologies, including under the

Zebra brand.
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 2 of 94




       4.      Zebra and its affiliates are part of the same corporate structure and distribution

chain for the making, importing, offering to sell, selling, and using of the accused devices in the

United States, including in the State of Texas generally and this judicial district in particular.

       5.      Zebra and its affiliates share the same management, common ownership,

advertising platforms, facilities, distribution chains and platforms, and accused product lines and

products involving related technologies.

       6.      Zebra and its affiliates regularly contract with customers regarding equipment or

services that will be provided by their affiliates on their behalf.

       7.      Thus, Zebra and its affiliates operate as a unitary business venture and are jointly

and severally liable for the acts of patent infringement alleged herein.

                                  JURISDICTION AND VENUE

       8.      This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

       9.      This Court has personal jurisdiction over Zebra pursuant to due process and/or the

Texas Long Arm Statute because, inter alia, (i) Zebra has done and continues to do business in

Texas; (ii) Zebra has committed and continues to commit acts of patent infringement in the State

of Texas, including making, using, offering to sell, and/or selling accused products in Texas,

and/or importing accused products into Texas, including by Internet sales and sales via retail and

wholesale stores, inducing others to commit acts of patent infringement in Texas, and/or

committing a least a portion of any other infringements alleged herein; and (iii) Zebra is

registered to do business in Texas.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(b). Venue is further

proper because Zebra has committed and continues to commit acts of patent infringement in this


                                                   2
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 3 of 94




district, including making, using, offering to sell, and/or selling accused products in this district,

and/or importing accused products into this district, including by Internet sales and sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in Texas,

and/or committing at least a portion of any other infringements alleged herein in this district.

Zebra has regular and established places of business in this district, including at least at 14000

Summit Dr. #900, Austin, Texas 78728, as Zebra has admitted in prior litigation, and at 507 E

Howard Lane, Bldg 1, Austin, Texas 78753 as shown in the below screenshots:




(Source: https://www.zebra.com/us/en/about-zebra/contact-zebra/global-locations.html)




                                                   3
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 4 of 94




(Source: screenshot from Travis County Appraisal District website)

                                           BACKGROUND

       11.     The patents-in-suit generally pertain to communications networks and other

technology used in “smart” devices such as smartphones, smart TVs, and smart appliances. The

technology disclosed by the patents was developed by personnel at Georgia Institute of

Technology (“Georgia Tech”) and Nokia Corporation (“Nokia”).

       12.     Georgia Tech is a leading public research university located in Atlanta, Georgia.

Founded in 1885, Georgia Tech is often ranked as one of the top ten public universities in the

United States. The patents from Georgia Tech (“the Mody patents”) were developed by a

professor and a graduate student in Georgia Tech’s Electrical and Computer Engineering

department. The undergraduate and graduate programs of this department are often ranked in the

top five of their respective categories.

       13.     The Mody patents are related to Multi-Input, Multi-Output (MIMO) technology.

The inventors of the Mody patents were at the forefront of MIMO, developing, disclosing, and

patenting a solution for achieving both time and frequency synchronization in MIMO systems.

The Mody patents (or the applications leading to them) have been cited during patent prosecution

hundreds of times, by numerous leading companies in the computing and communications

                                                4
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 5 of 94




industries, including AMD, Alcatel Lucent, Altair, AT&T, Atheros, Blackberry, Broadcom,

Comcast, Ericsson, Facebook, HP, Hitachi, Huawei, Infineon, Intel, Interdigital, IBM, Kyocera,

Marvell, Matsushita, Mediatek, Motorola, NEC, Nokia, Nortel Networks, NXP, Panasonic,

Philips, Qualcomm, Realtek, Samsung, Sanyo, Sharp, Sony, STMicroelectronics, Texas

Instruments, and Toshiba.

       14.     Nokia is a Finnish multinational telecommunications, IT, and consumer

electronics company. Listed on both the Helsinki Stock Exchange and the New York Stock

Exchange, Nokia regularly makes the Fortune Global 500. Nokia has been the largest worldwide

vendor of mobile phones and smartphones and has been a major contributor to the mobile phone

industry.

       15.     The patent developed at Nokia (“the Rauhala patent”) is related to reduction of

interference in receivers with multiple antennas. The inventors of the Rauhala patent have a

combined fifty plus years of experience at Nokia and were prolific inventors for Nokia. Inventor

Jyri Rauhala spent over 25 years at Nokia. Mr. Rauhala obtained a Master of Science in Applied

Electronics, Digital Electronics from Tampere University of Technology in Finland and is named

as an inventor on 15 U.S. patents. Inventor Olli-Pekka Lunden spent over 8 years at Nokia. Dr.

Lunden obtained a Doctor of Science in Technology, Radio Engineering from Aalto University

and is named as an inventor on 5 U.S. patents. Currently, Dr. Lunden works as a university

lecturer at Tampere University of Technology in Finland. Inventor Marko Erkkila spent over

twenty years at Nokia. Mr. Erkkila obtained a Master of Science in Digital Signal Processing,

Electronics, Computer Science from Tampere University of Technology in Finland and is named

as an inventor on 6 U.S. patents.




                                                5
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 6 of 94




                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 7,088,782

       16.     On August 8, 2006, United States Patent No. 7,088,782 (“the ‘782 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       17.     American Patents is the owner of the ‘782 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘782 Patent against infringers, and to collect damages for all relevant times.

       18.     Zebra used products and/or systems including, for example, its Zebra VC8300

Vehicle Mount Computer, Zebra TC52 and TC57 Series Touch Computer, and Zebra WT6300

Wearable Computer families of products that include 802.11n and above capabilities (“accused

products”):




                                                 6
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 7 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf)




                                             7
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 8 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 8
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 9 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                             9
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 10 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)


                                                 10
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 11 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)

       19.     By doing so, Zebra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 30 of the ‘782 Patent. Zebra’s infringement in this regard is ongoing.

       20.     Zebra has infringed the ‘782 Patent by using the accused products and thereby

practicing a method for synchronizing a Multi-Input Multi-Output (MIMO) Orthogonal

Frequency Division Multiplexing (OFDM) system in time and frequency domains. For example,

the accused products support IEEE 802.11 n/ac standards and MIMO technology. According to

the IEEE 802.11n standard, the PLCP Protocol Data Unit (PPDU) has training fields and

signaling fields for helping in synchronizing the communication system.




                                                11
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 12 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 12
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 13 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                                 13
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 14 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       14
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 15 of 94




        (Source: https://www.cnrood.com/en/media/solutions/Wi-

        Fi_Overview_of_the_802.11_Physical_Layer.pdf)

        21.     The methods practiced by Zebra’s use of the accused products include producing

a frame of data comprising a training symbol that includes a synchronization component that aids

in synchronization, a plurality of data symbols, and a plurality of cyclic prefixes. For example,

as part of the 802.11n standard, two preamble formats are defined for frames: HT-mixed format

and HT-greenfield format. The non-HT and HT-mixed format preambles consist of training

symbols, data symbols and guard intervals/cyclic prefixes, and the training symbols (L-STF and

L-LTF fields) are and have been used for frame synchronization. Alternatively, on request from

accused products, an 802.11 n/ac compliant WiFi access point can act as a transmitter and

perform the step of producing a frame of data comprising a training symbol that includes a

synchronization component that aids in synchronization, a plurality of data symbols, and a

plurality of cyclic prefixes.



                                                15
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 16 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       16
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 17 of 94




       (Source: https://www.cnrood.com/en/media/solutions/Wi-

       Fi_Overview_of_the_802.11_Physical_Layer.pdf)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       22.     The methods practiced by Zebra’s use of the accused products include

transmitting the frame over a channel. The data frames containing the preambles are transmitted

using one or more transmitting antennas. Alternatively, on request from an accused product, an

802.11 n/ac compliant WiFi access point can act as a transmitter and transmit the frame over a

channel using one or more transmitting antennas.




                                               17
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 18 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       23.     The methods practiced by Zebra’s use of the accused products include receiving

the transmitted frame. For example, the receiving antennas of the accused products can receive

the transmitted frames for further processing.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       24.     The methods practiced by Zebra’s use of the accused products include

demodulating the received frame. For example, the received data frames are demodulated using

the PLCP preambles.


                                                 18
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 19 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       25.      The methods practiced by Zebra’s use of the accused products include

synchronizing the received demodulated frame to the transmitted frame such that the data

symbols are synchronized in the time domain and frequency domain. For example, different

fields of data like training symbols, cyclic prefixes and other signal bits are present in the

received frame. The training symbols (L-STF and L-LTF fields) help in synchronizing the frame

in both the time domain and frequency domain.




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




                                                  19
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 20 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 20
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 21 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                              21
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 22 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: https://www.iith.ac.in/~tbr/teaching/docs/802.11-2007.pdf)

       26.     The methods practiced by Zebra’s use of the accused products include wherein

the synchronizing in the time domain comprises coarse time synchronizing and fine time

synchronizing. For example, the demodulation of PPDU frames also includes detecting training

field bits and establishing a timing synchronization. This time synchronization would include

both coarse and fine time synchronization. In general, coarse time synchronization is done using

L-STF field and fine time synchronization is done using L-LTF field present in the preamble.




                                               22
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 23 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: Introduction to MIMO Communications, Hampton, Jerry R. (2014))




                                       23
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 24 of 94




       (Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and

       Stacey, Robert)

       27.     Zebra has had actual knowledge of the ‘782 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Zebra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘782 Patent.

       28.     Zebra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘782 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       29.     American Patents has been damaged as a result of the infringing conduct by Zebra

alleged above. Thus, Zebra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       30.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘782 Patent.



                                                24
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 25 of 94




                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,310,304

       31.      On December 18, 2007, United States Patent No. 7,310,304 (“the ‘304 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Estimating Channel Parameters in Multi-Input, Multi-Output (MIMO) Systems.”

       32.      American Patents is the owner of the ‘304 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘304 Patent against infringers, and to collect damages for all relevant times.

       33.      Zebra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Zebra VC8300

Vehicle Mount Computer, Zebra TC52 and TC57 Series Touch Computer, and Zebra WT6300

Wearable Computer families of products that include 802.11n and above capabilities (“accused

products”):




                                                 25
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 26 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf)




                                            26
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 27 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 27
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 28 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                            28
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 29 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)


                                                 29
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 30 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)

       34.     By doing so, Zebra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘304 Patent. Zebra’s infringement in this regard is ongoing.

       35.     Zebra has infringed the ‘304 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an Orthogonal

Frequency Division Multiplexing (OFDM) transmitter. For example, the accused products

support IEEE 802.11 n/ac standards and MIMO technology. The IEEE 802.11n standard “uses

OFDM modulation to transmit all data.”




                                                30
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 31 of 94




       (Source:

       http://rfmw.em.keysight.com/wireless/helpfiles/89600b/webhelp/subsystems/wlan-

       mimo/Content/mimo_80211n_overview.htm)

       36.     The accused products include an encoder configured to process data to be

transmitted within an OFDM system, the encoder further configured to separate the data onto

one or more transmit diversity branches (TDBs). For example, the 802.11 ac standard is

backwards compatible with 802.11n and 802.11a. Thus, if a device, such as an accused product,

implements 802.11ac, then it also supports 802.11n and all previous versions of the WiFi

standards (i.e., IEEE 802.11 a/b/g/n). According to the IEEE 802.11n standard, an encoder block

is present in a transmitter section of general OFDM systems. The encoder(s) output(s) the data

onto multiple transmit chains (transmit diversity branches) for further processing.




                                                31
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 32 of 94




(Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




(Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       32
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 33 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       37.     The accused products include one or more OFDM modulators, each OFDM

modulator connected to a respective TDB, each OFDM modulator configured to produce a frame

including a plurality of data symbols, a training structure, and cyclic prefixes inserted among the

data symbols. For example, according to the IEEE 802.11n standard, a transmitter block would

contain different functional blocks which include constellation mappers, IDFT stage, and Guard

interval insertion. The constellation mapper maps the bits and the constellation points for

different modulation schemes like QPSK, BPSK, 16-QAM, and 64-QAM. Hence, there would

be modulator blocks for performing the modulation. After modulating the signal, it is converted




                                                33
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 34 of 94




into the time domain and is transmitted as frames of data. These transmitted frames include a

training structure, signal bits, cyclic prefixes and data bits.




        (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                   34
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 35 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       35
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 36 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       38.     The accused products include one or more transmitting antennas in

communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. The accused products support 802.11

a/b/g/n/ac WiFi standards and comprise one or more transmitting and one or more receiving

antennas. These transmitting antennas transmit multiple OFDM frames with various signal

fields over a channel. Thus, these transmitting antennas are connected to the OFDM modulators

to obtain the OFDM frames for further transmission.




                                              36
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 37 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 37
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 38 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                                 38
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 39 of 94




(Source: http://rfmw.em.keysight.com/wireless/helpfiles/89600b/webhelp/subsystems/wlan-

mimo/Content/mimo_80211n_overview.htm)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       39.     The accused products include wherein the training structure of each frame

includes a predetermined signal transmission matrix at a respective sub-channel, each training


                                               39
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 40 of 94




structure adjusted to have a substantially constant amplitude in a time domain, and the cyclic

prefixes are further inserted within the training symbol, and wherein the cyclic prefixes within

the training symbol are longer than the cyclic prefixes among the data symbols, thereby

countering an extended channel impulse response and improving synchronization performance.

For example, a space time matrix is part of the data symbols and the training symbols in the

transmission data. This data is transmitted over different antennas. The WiFi standards use

guard intervals while transmitting frames to help the synchronization of frames at the receiver

end. These guard intervals are of different lengths for the preamble and data symbols. The

screenshots below show the Guard interval in the Long Training Field is 1.6 micro seconds, and

the data field uses a Short guard interval of 0.4 micro seconds, so the cyclic prefix for the

training symbols is longer than the cyclic prefix for data symbols. The training symbols (L-STF,

HT-STF fields) in the 802.11n preamble have a constant amplitude in the time domain.




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                 40
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 41 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                              41
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 42 of 94




(Source: http://www.ahltek.com/WhitePaperspdf/802.11-20%20specs/802.11a-1999.pdf)




(Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and Stacey,

Robert)



                                             42
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 43 of 94




       40.     Zebra has had actual knowledge of the ‘304 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Zebra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘304 Patent.

       41.     Zebra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘304 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       42.     American Patents has been damaged as a result of the infringing conduct by Zebra

alleged above. Thus, Zebra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       43.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘304 Patent.

                                           COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 7,706,458

       44.     On April 27, 2010, United States Patent No. 7,706,458 (“the ‘458 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       45.     American Patents is the owner of the ‘458 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘458 Patent against infringers, and to collect damages for all relevant times.

       46.     Zebra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Zebra VC8300


                                                 43
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 44 of 94




Vehicle Mount Computer, Zebra TC52 and TC57 Series Touch Computer, and Zebra WT6300

Wearable Computer families of products that include 802.11n and above capabilities (“accused

products”):




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf)




                                              44
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 45 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 45
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 46 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                            46
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 47 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)


                                                 47
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 48 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)

       47.     By doing so, Zebra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘458 Patent. Zebra’s infringement in this regard is ongoing.

       48.     Zebra has infringed the ‘458 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an apparatus for

synchronizing a communication system. For example, the accused products can act and have

acted as a receiver in an apparatus for synchronizing a communication system. An 802.11 n/ac

compliant WiFi access point that is communicating with an accused product can be part of the

apparatus, acting as a transmitter. The accused products support IEEE 802.11 n/ac standards and

MIMO technology. The IEEE 802.11ac standard is backwards compatible with the 802.11n

standard. If a device such as an accused product complies with IEEE 802.11ac, it also complies


                                                 48
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 49 of 94




with IEEE 802.11n and all prior versions of the WiFi standards (802.11 a/b/g/n). According to

the 802.11a standard, the physical layer services include an OFDM system. According to the

IEEE 802.11n standard, all Protocol Data Unit (PPDU) frame formats have training fields and

signaling fields which would help in synchronizing the communication system.




       (Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




       (Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




                                              49
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 50 of 94




(Source: https://standards.ieee.org/standard/802_11a-1999.html)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       50
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 51 of 94




       (Source: https://ieeexplore.ieee.org/document/7797535/)

       49.     The accused products include a number (Q) of Orthogonal Frequency Division

Multiplexing (OFDM) modulators, each OFDM modulator producing a frame having at least one

inserted symbol, a plurality of data symbols, and cyclic prefixes. According to the IEEE 802.11n

standard, a transmitter block contains different functional blocks which include, but are not

limited to, constellation mappers, IDFT stage, and Guard interval insertion. Constellation

mappers map the bits and the constellation points for different modulation schemes like QPSK,

BPSK, 16-QAM, 64-QAM. After modulating the signal, it is converted into time domain and is

transmitted as frames of data. These transmitted frames include training field bits, signal bits,

cyclic prefixes and data bits. Alternatively, on request from an accused product, an 802.11 n/ac

compliant WiFi access point can act as a transmitter that includes a number (Q) of OFDM

modulators, each OFDM modulator producing a frame having at least one inserted symbol, a

plurality of data symbols, and cyclic prefixes.




                                                  51
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 52 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

                                       52
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 53 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       50.     The accused products include Q transmitting antennas, each transmitting antenna

connected to a respective OFDM modulator, the transmitting antennas configured to transmit a

respective frame over a channel. The accused products support MIMO and comply with IEEE

802.11 a/b/g/n/ac standards. The transmitting antennas transmit multiple OFDM frames over a

channel. The transmitting antennas are connected to OFDM modulators to transmit the OFDM

frames over a channel. Alternatively, on request from an accused product, a WiFi access point

acts as a device that includes Q transmitting antennas, each transmitting antenna connected to a

respective OFDM modulator, the transmitting antennas configured to transmit a respective frame

over a channel.




                                                53
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 54 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 54
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 55 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                                 55
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 56 of 94




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       51.     The accused products include a number (L) of receiving antennas for receiving

the transmitted frames. For example, the accused products support MIMO and comply with

802.11 a/b/g/n/ac WiFi standards. The receiving antennas receive the transmitted frames.




                                              56
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 57 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)


                                                 57
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 58 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)

       52.     The accused products include L OFDM demodulators, each OFDM demodulator

corresponding to a respective receiving antenna, the L OFDM demodulators including a

synchronization circuit that processes the received frame in order to synchronize the received

frame in both time domain and frequency domain. For example, there is a demodulator block for

performing demodulation on the received frames. Further, synchronizing the received frame in

time and frequency domains occurs. In an OFDM transmitter section, a modulated signal is

converted into time domain and is transmitted as multiple frames of data. The functional blocks

present at the receiver end processes the received data, converts the data into frequency domain,

and performs demodulation. Various signal bits present in the transmitted frames’ preamble

helps in demodulating the signal. A demodulator block is present at the receiver to perform


                                                58
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 59 of 94




demodulation. Different fields of data like training bits, cyclic prefixes and other signal bits

present in the received frame helps in synchronizing the frame in both time and frequency

domain. There is a synchronization circuit which processes the received frame and synchronizes

them in both time and frequency domain.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                 59
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 60 of 94




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       53.     The accused products include wherein each of the L OFDM demodulators

comprises a pre-amplifier, a local oscillator, a mixer having a first input and a second input, the

first input connected to an output of the pre-amplifier, the second input connected to an output of

                                                 60
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 61 of 94




the local oscillator, an analog-to-digital converter (ADC) connected to an output of the mixer.

The demodulating section at the receiver end includes a pre-amplifier, a local oscillator, a mixer,

and an ADC. The received frames undergo filtering, amplification (pre-amplifier), down-

conversion and sampling (ADC). There are respective functional blocks for performing these

functions. After transmitting the data, the data is received by a receiving antenna for further

processing. To prevent the demodulator from demodulating the noise associated with the

received signal, an RF front end circuit is implemented to increase the SNR of the demodulated

signal. The RF front end circuit generally consists of amplifiers, local oscillator, filters and

mixers. The output from the mixer is generally fed to an analog-to-digital converter (ADC).

This RF front end circuit generally lies at the start of the demodulation process.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: VLSI for Wireless Communication)




                                                  61
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 62 of 94




(Source: VLSI for Wireless Communication)




(Source: VLSI for Wireless Communication)




(Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

Compression, Schenk, Tim)




(Source: https://www.eetimes.com/document.asp?doc_id=1276331)
                                      62
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 63 of 94




       54.     The accused products include the synchronization circuit having one input

connected to an output of the ADC. The PPDU frames that are transmitted are demodulated at

the receiver end. The demodulation process includes estimating time and frequency offsets and

synchronizing accordingly.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: https://www.eetimes.com/document.asp?doc_id=1276331)

       55.     The accused products include a cyclic-prefix remover connected to an output of

the synchronization circuit, a serial-to-parallel converter connected to an output of the cyclic

prefix remover, and a discrete Fournier transform (DFT) stage connected to an output of the

serial-to-parallel converter, an output of the DFT stage connected to another input to the

synchronization circuit. Cyclic prefixes are added in the preamble for each transmitted frame.

                                                 63
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 64 of 94




In a general OFDM system, a cyclic prefix remover circuit would be present at the receiver end.

The output from the cyclic prefix remover circuit would be fed to a serial-to-parallel converter

for performing a DFT operation on its output. The evidence also shows that the output of the

DFT stage is connected to the phase correction block that is part of the synchronization circuit.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                64
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 65 of 94




       (Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

       Compression, Schenk, Tim)




       (Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and

       Stacey, Robert)

       56.     Zebra has had actual knowledge of the ‘458 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Zebra will have known and intended

(since receiving such notice) that its continued actions would infringe and actively induce and

contribute to the infringement of one or more claims of the ‘458 Patent.

       57.     Zebra has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘458 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       58.     American Patents has been damaged as a result of the infringing conduct by Zebra

alleged above. Thus, Zebra is liable to American Patents in an amount that adequately




                                                65
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 66 of 94




compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       59.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘458 Patent.

                                            COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 6,847,803

       60.     On January 25, 2005, United States Patent No. 6,847,803 (“the ‘803 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Method for Reducing Interference in a Receiver.”

       61.     American Patents is the owner of the ‘803 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘803 Patent against infringers, and to collect damages for all relevant times.

       62.     Zebra made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Zebra VC8300

Vehicle Mount Computer, Zebra TC52 and TC57 Series Touch Computer, and Zebra WT6300

Wearable Computer families of products, that include 802.11ac beamforming capabilities

(“accused products”):




                                                 66
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 67 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf)




                                            67
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 68 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




                                                 68
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 69 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




                                            69
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 70 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Vehicle-Mounted/vc8300/spec-sheet/vc8300-spec-sheet-

en-us.pdf )




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Hand-Held%20Computers/tc52-tc57-touch-computer/spec-

sheet/tc52-tc57-specification-sheet-en-us.pdf)


                                                 70
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 71 of 94




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source : https://www.zebra.com/content/dam/zebra_new_ia/en-us/solutions-

verticals/product/Mobile_Computers/Wearable%20Computers/wt6300/spec-sheet/wt6300-spec-

sheet-en-us.pdf)




(Source: https://www.networkworld.com/article/3445039/beamforming-explained-how-it-

makes-wireless-communication-faster.html)

       63.     By doing so, Zebra has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘803 Patent.

                                                    71
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 72 of 94




       64.     Zebra has infringed the ‘803 Patent by using the accused products and thereby

practicing a method for reducing interference in a receiver for receiving information in receiving

time slots, in which receiver signals are received with at least a first antenna (ANT1) and a

second antenna (ANT2). For example, the accused products are and have been used by

Defendant to implement the IEEE 802.11-2016 Standard, whose requirements were in effect five

years before the Complaint. Devices that can communicate using 802.11 protocol are known as

Stations (STAs). Multiple Input Multiple Output (MIMO) and Beamforming techniques are and

have been used by a STA with multiple antennas for steering the signals to each STA

(“receiver”) for reception. In such MIMO transmissions, the space-time streams in the

transmitted signal would be intended for reception by each STA in its corresponding time slots.

These time slots at which the STA receives the space-time streams with actual data information

can be construed as receiving time slots. Since, there are multiple antennas, when they transmit

simultaneously, the signal appears as interference at each of the receive antennas. Further, a STA

will also be able to identify the space-time streams intended for other STAs that act as

interference. STA uses the channel state information that is obtained by estimating a channel to

reduce the interference caused by other space time streams. The beamforming calibration

procedures (“method for reducing interference”) involves channel estimation and matrix

calculations which help in reducing the interference in a receiver. Indeed, the IEEE 802.11-2016

Standard shows MIMO systems with two STAs (i.e., STA A and STA B) using multiple

antennas (“a first antenna (ANT1) and a second antenna (ANT2)”) for receiving transmitted

signals.




                                                72
    Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 73 of 94




(Source : IEEE 802.11-2016 Standard, p. 2578)




(Source : IEEE 802.11-2016 Standard, p. 2392)




(Source : IEEE 802.11-2016 Standard, p. 2580)




(Source : https://www.pcmag.com/encyclopedia/term/sta)




                                      73
                 Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 74 of 94




           (Source : IEEE 802.11-2016 Standard, p. 2393)

           65.     The methods practiced by Zebra’s use of the accused products include methods

where signals are received with said first antenna (ANT1) and second antenna (ANT2) at

moments of time other than in said receiving time slot, when no information is being received.

For example, the accused products are and have been used by Defendant to implement the IEEE

802.11-2016 Standard, whose requirements were in effect five years before the Complaint. A

STA in that Standard transmits data in PHY Protocol Data Units (PPDUs). PPDUs can be

transmitted in High Throughput (HT) mode and Very High Throughput (VHT) mode. A Null

Data Packet (NDP) can be transmitted in both HT and VHT Modes. Training Fields (TFs) inside

the NDP carry no data related information and can be used as sounding PPDUs in beamforming

calibration procedures. Sounding PPDUs would help in channel estimation at the STA. Certain

TFs include the interference information which is used as reference during calibration

procedures. The NDPs (“signals received”) in HT-PPDU and VHT PPDU format includes

several TFs which are and have been used as a reference for the receiver to perform

calibration/tuning. Thus, there is no actual data information that is received during the

beamforming calibration procedures (“at moments of time other than in said receiving time

slots”).

                                                  74
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 75 of 94




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2347)




                                                75
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 76 of 94




(Source : IEEE 802.11-2016 Standard, p. 2514)




(Source : IEEE 802.11-2016 Standard, p. 2347)




(Source : IEEE 802.11-2016 Standard, p. 157)




(Source : IEEE 802.11-2016 Standard, p. 163)




                                                76
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 77 of 94




(Source : IEEE 802.11-2016 Standard, p. 2580)




(Source : IEEE 802.11-2016 Standard, p. 1485)

       66.     The methods practiced by Zebra’s use of the accused products include methods in

which a reference signal representing interference in said other time slot is formed and used for

the tuning of the receiver in said receiving time slots. For example, the accused products are and

have been used by Defendant to implement the IEEE 802.11-2016 Standard, whose requirements

were in effect five years before the Complaint. In that Standard, beamforming techniques are

and have been used to improve the reception at a receiver STA. These techniques use the channel

state information and generate steering matrices for the transmission of data. There are two types

of beamforming methods described in the standard, Implicit feedback beamforming and Explicit

feedback beamforming. A steering matrix, Qk, is calculated in both beamforming methods.

Explicit feedback beamforming enables a beamformee i.e., receiving STA to calculate

                                                77
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 78 of 94




beamforming feedback matrix based on the received sounding packets/PPDUs. NDPs can be

used as sounding PPDUs and hence, no data/information is received during the beamforming

procedures. The Standard shows a scenario wherein STA A (transmit STA) transmits a sounding

packet (which can be NDP PPDU) that is used by STA B (receiving STA) to calculate a

beamforming feedback matrix Vk (“reference signal”). The feedback matrix is later sent to STA

A for determining a steering matrix which is used to tune and re-calibrate the receiver STA in

order to demodulate the transmitted signal. Implicit feedback beamforming enables STA to

estimate a MIMO channel and calculate channel matrices, based on a received sounding PPDU.

NDPs can be used as sounding PPDUs and hence, no data/information is received during the

beamforming procedures. The Standard shows a scenario wherein STA A and STA B (receiving

STA) follow beamforming calibration procedures using sounding PPDUs. STA A and STA B

will exchange sounding PPDUs (which can be NDP PPDUs), using which each of the STAs will

estimate respective channel matrices. Quantized estimates of the channel matrices (“reference

signal”) are sent from STA B to STA A. Later, STA A uses its local estimates and the received

quantized estimates from STA B to calculate set of correction matrices. These correction

matrices that are formed using the received quantized estimates, are applied at transmit side of a

STA to correct/tune the amplitude and phase differences in transmit and receive chains. All the

above discussed steps are performed as a part of beamforming calibration procedures using

sounding PPDUs. The Standard also shows equations for the received signal with beamforming.

The channel estimates and beamforming steering matrix are and have been used to tune and re-

calibrate the receiver in order to demodulate the transmitted signal.




                                                 78
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 79 of 94




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)




                                                79
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 80 of 94




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)



                                                80
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 81 of 94




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                                81
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 82 of 94




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2395)




                                                82
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 83 of 94




(Source : IEEE 802.11-2016 Standard, p. 1475)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                                83
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 84 of 94




(Source : IEEE 802.11-2016 Standard, p. 2394)




(Source : IEEE 802.11-2016 Standard, p. 2401)




(Source : IEEE 802.11-2016 Standard, p. 2346)




                                                84
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 85 of 94




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)

       67.     American Patents only asserts method claims from the ‘803 Patent.

       68.     American Patents has been damaged as a result of the infringing conduct by Zebra

alleged above. Thus, Zebra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                                85
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 86 of 94




       69.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘803 Patent.

             ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT

       70.     In addition to any specific products mentioned above, the accused products also

include at least the following products: Zebra AP0622 Access Point, Zebra AP7502 Access

Point, Zebra AP7522 Access Point, Zebra AP7522I Access Point, Zebra AP7532 Access Point,

Zebra AP7532I Access Point, Zebra AP7602 Access Point, Zebra AP7622 Access Point, Zebra

AP8432I Access Point, Zebra AP8533 Access Point, Zebra AP8533I Access Point, Zebra

CC5000-10 CUSTOMER CONCIERGE, Zebra CC600 CUSTOMER CONCIERGE, Zebra

CC6000 Customer Concierge, Zebra CCHUB1 CONCIERGE HUB, Zebra EC30 Enterprise

Companion, Zebra EC50 Enterprise Mobile Computer, Zebra EC55 Enterprise Mobile

Computer, Zebra EC55 Enterprise Tablet, Zebra ET51 Android Enterprise Tablet With 1D/2D

Barcode Scanner, Zebra ET51 Enterprise Rugged Tablet - Android, Zebra ET51 Enterprise

Rugged Tablet - Windows, Zebra ET51 Windows Enterprise Tablet With 1D/2D Barcode

Scanner, Zebra ET56 Enterprise Rugged Tablet - Android, Zebra ET56 Enterprise Rugged

Tablet - Windows, Zebra Hub, Zebra KHUSB600 USB dongle, Zebra KHUSB601 USB dongle,

Zebra M60 RUGGED ANDROID HANDHELD COMPUTER, Zebra MB5000 Fixed-Location

IoT Bridge, Zebra MB6000 Mobile IoT Bridge, Zebra MC18 PERSONAL SHOPPER, Zebra

MC2200 Mobile Computer, Zebra MC2700 Mobile Computer, Zebra MC3200 Mobile

Computer, Zebra MC3300 MOBILE COMPUTER, Zebra MC3300X MOBILE COMPUTER,

Zebra MC3330R INTEGRATED UHF RFID READER, Zebra MC3330XR UHF RFID

READER, Zebra MC3390R LONG-RANGE UHF RFID READER, Zebra MC3390XR UHF

RFID READER, Zebra MC40N0 Mobile Computer, Zebra MC55X MOBILE COMPUTER,


                                                86
          Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 87 of 94




Zebra MC55X-HC MOBILE COMPUTER, Zebra MC67 MOBILE COMPUTER SERIES,

Zebra MC9200 Mobile Computer, Zebra MC9300 Mobile Computer, Zebra MK3100 MICRO

KIOSK, Zebra OCEABridge Wireless gateway, Zebra OMNII XT15 MOBILE COMPUTER,

Zebra PS20 Personal Shopper, Zebra TC20 MOBILE COMPUTER, Zebra TC21 Touch

Computer, Zebra TC21-HC Mobile Computer, Zebra TC25 RUGGED SMARTPHONE, Zebra

TC26 Touch Computer, Zebra TC26-HC Mobile Computer, Zebra TC51 Touch Computer,

Zebra TC52 Series Touch Computer, Zebra TC52-HC TOUCH COMPUTER, Zebra TC52x

Touch Computer, Zebra TC52x-HC TOUCH COMPUTER, Zebra TC55 TOUCH COMPUTER,

Zebra TC56 Touch Computer, Zebra TC57 Series Touch Computer, Zebra TC57x Touch

Computer, Zebra TC70x Touch Computer, Zebra TC72 Series Touch Computer, Zebra TC75x

Touch Computer, Zebra TC77 Series Touch Computer, Zebra TC8000 Touch Computer, Zebra

TC8300 Touch Computer, Zebra Trailer Monitoring Unit TM2000, Zebra TW522, Zebra

VC70N0 VEHICLE-MOUNTED COMPUTER, Zebra VC80 VEHICLE MOUNT

COMPUTER, Zebra VC80X VEHICLE MOUNT MOBILE COMPUTER, Zebra VC8300

VEHICLE MOUNT COMPUTER, Zebra VH10/VH10F Vehicle-Mounted Computer, Zebra

WORKABOUT PRO 4, Zebra WT41N0 VOW Wearable Computer, Zebra WT41N0 Wearable

Computer, Zebra WT6000 Wearable Computer, Zebra WT6300 WEARABLE COMPUTER,

Zebra XBOOK L10 Rugged 2-in-1 Tablet - Android, Zebra XBOOK L10 Rugged 2-in-1 Tablet -

ATEX, Zebra XBOOK L10 Rugged 2-in-1 Tablet - Windows, Zebra XC6 SERIES ULTRA-

RUGGED TABLET PC, Zebra XPAD L10 Rugged Tablet - Android, Zebra XPAD L10 Rugged

Tablet - ATEX, Zebra XPAD L10 Rugged Tablet - Windows, Zebra XSLATE B10 RUGGED

WINDOWS TABLET, Zebra XSLATE L10 Rugged Tablet - Android, Zebra XSLATE L10

Rugged Tablet - ATEX, Zebra XSLATE L10 Rugged Tablet - Windows, Zebra XSLATE R12

RUGGED TABLET, Zebra ZC100 Card Printer, Zebra ZC300 Card Printer, Zebra ZC350 Card


                                          87
           Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 88 of 94




Printer, Zebra ZD410 Direct Thermal Desktop Printer, Zebra ZD410 Direct Thermal Desktop

Printer – Healthcare Model, Zebra ZD420 Healthcare Ribbon Cartridge Printer, Zebra ZD420

Healthcare Thermal Transfer and Direct Thermal Printers, Zebra ZD420 Ribbon Cartridge

Printer, Zebra ZD420 Thermal Transfer and Direct Thermal Printers, Zebra ZD421 Healthcare

Ribbon Cartridge Printer, Zebra ZD421 Healthcare Thermal Transfer and Direct Thermal

Printers, Zebra ZD421 Ribbon Cartridge Printer, Zebra ZD421 Thermal Transfer and Direct

Thermal Printers, Zebra ZD500 Thermal Transfer Desktop Printer, Zebra ZD500R RFID Printer,

Zebra ZD510-HC WRISTBAND PRINTING SOLUTION, Zebra ZD620 HEALTHCARE

DESKTOP PRINTERS, Zebra ZD620 PERFORMANCE DESKTOP PRINTERS, Zebra ZD621

4-INCH DESKTOP PRINTERS, Zebra ZD621-HC 4-INCH DESKTOP PRINTERS, Zebra

ZD621R 4-INCH DESKTOP PRINTERS, Zebra ZQ110 Series, Zebra ZQ310/ZQ320 Mobile

Label and Receipt Printers, Zebra ZQ310/ZQ320 Mobile Receipt Printers, Zebra ZQ510 Mobile

Printer, Zebra ZQ511 Mobile Printer, Zebra ZQ511 RFID Mobile Printer, Zebra ZQ520 Mobile

Printer, Zebra ZQ520 RFID Mobile Printer, Zebra ZQ521 Mobile Printer, Zebra ZQ521 RFID

Mobile Printer, Zebra ZQ610 Healthcare Mobile Printer, Zebra ZQ610 Mobile Printer, Zebra

ZQ620 Healthcare Mobile Printer, Zebra ZQ620 Mobile Printer, Zebra ZQ630 Mobile Printer,

Zebra ZQ630 RFID MOBILE PRINTER, Zebra ZSB-DP12 Label Printer, Zebra ZSB-DP14

Label Printer, Zebra ZT220 Industrial Printer, Zebra ZT230 Industrial Printer, Zebra ZT410

Industrial Printer, Zebra ZT411 Industrial Printer, Zebra ZT411 RFID Industrial Printer, Zebra

ZT411 RFID On-Metal Tagging Solution, Zebra ZT420 Industrial Printer, Zebra ZT421

Industrial Printer, Zebra ZT421 RFID Industrial Printer, Zebra ZT510 Industrial Printer, Zebra

ZT610 Industrial Printer, Zebra ZT610 RFID Industrial Printer, Zebra ZT620 Industrial Printer,

Zebra ZT620 RFID Industrial Printer.




                                               88
              Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 89 of 94




        71.     Zebra has also indirectly infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by inducing others to directly infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Zebra has induced the end-users, Zebra’s customers, to directly infringe (literally and/or

under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by using

the accused products.

        72.     Zebra took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, Claim 30 of the ‘782

Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

        73.     Such steps by Zebra included, among other things, advising or directing

customers and end-users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

        74.     Zebra has performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts constitute infringement.

        75.     Zebra was and is aware that the normal and customary use of the accused

products by Zebra’s customers would infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Zebra’s inducement is ongoing.

        76.     Zebra has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by importing, selling, offering to sell, and/or using the accused products.




                                                    89
                Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 90 of 94




          77.     Zebra has at least a significant role in placing the accused products in the stream

of commerce in Texas and elsewhere in the United States.

          78.     Zebra directs or controls the making of accused products and their shipment to the

United States, using established distribution channels, for sale in Texas and elsewhere within the

United States.

          79.     Zebra directs or controls the sale of the accused products into established United

States distribution channels, including sales to nationwide retailers.

          80.     Zebra’s established United States distribution channels include one or more

United States based affiliates (e.g., at least Zebra Technologies International, LLC and Zebra

Technologies US LLC).

          81.     Zebra directs or controls the sale of the accused products nationwide on its own

website as well as in nationwide retailers such as Grainger, Amazon, Staples, Arrowhead, and

OfficeMax, including for sale in Texas and elsewhere in the United States, and expects and

intends that the accused products will be so sold.

          82.     Zebra took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused

products in a manner that infringes one or more claims of the patents-in-suit, including, for

example, Claim 30 of the ‘782 Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458

Patent.

          83.     Such steps by Zebra included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing

that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on its or

their behalf, to import, sell, or offer to sell the accused products in an infringing manner.


                                                   90
             Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 91 of 94




       84.     Zebra performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts would constitute infringement.

       85.     Zebra performed such steps in order to profit from the eventual sale of the

accused products in the United States.

       86.     Zebra’s inducement is ongoing.

       87.     Zebra has also indirectly infringed by contributing to the infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent. Zebra has contributed to the direct infringement of

the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by the end-user of the accused products.

       88.     The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent, including, for example, Claim 30 of the ‘782 Patent,

Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

       89.     As described above, the special features include improved wireless

communication capabilities used in a manner that infringes the ‘782 Patent, the ‘304 Patent, and

the ‘458 Patent.

       90.     The special features constitute a material part of the invention of one or more of

the claims of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.

       91.     Zebra’s contributory infringement is ongoing.

       92.     Furthermore, Zebra has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).


                                                  91
                Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 92 of 94




          93.     Zebra’s actions are at least objectively reckless as to the risk of infringing valid

patents and this objective risk was either known or should have been known by Zebra.

          94.     Zebra has knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent.

          95.     Zebra’s customers have infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent.

          96.     Zebra encouraged its customers’ infringement.

          97.     Zebra’s direct and indirect infringement of the ‘782 Patent, the ‘304 Patent, and

the ‘458 Patent is, has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of American Patents’ rights under the patents.

          98.     American Patents has been damaged as a result of the infringing conduct by Zebra

alleged above. Thus, Zebra is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                   CLARIFICATION REGARDING PATENT EXPIRATION

          99.     For the avoidance of doubt, American Patents does not seek relief under any

asserted patent for acts occurring after the expiration of that patent.

                                           JURY DEMAND

          American Patents hereby requests a trial by jury on all issues so triable by right.

                                       PRAYER FOR RELIEF

          American Patents requests that the Court find in its favor and against Zebra, and that the

Court grant American Patents the following relief:

          a.      Judgment that one or more claims of the ‘782 Patent, the ‘304 Patent, the ‘458

Patent, and the ‘803 Patent have been infringed, either literally and/or under the doctrine of

equivalents, by Zebra and/or all others acting in concert therewith;


                                                    92
            Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 93 of 94




       b.      A permanent injunction enjoining Zebra and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent by such entities;

       c.      Judgment that Zebra account for and pay to American Patents all damages to and

costs incurred by American Patents because of Zebra’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which American Patents is

entitled under 35 U.S.C. § 284;

       d.      That American Patents be granted pre-judgment and post-judgment interest on the

damages caused by Zebra’s infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award American Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That American Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: June 21, 2021                           Respectfully submitted,

                                               /s/ Zachariah S. Harrington
                                               Matthew J. Antonelli
                                               Texas Bar No. 24068432
                                               matt@ahtlawfirm.com
                                               Zachariah S. Harrington
                                               Texas Bar No. 24057886
                                               zac@ahtlawfirm.com
                                               Larry D. Thompson, Jr.
                                               Texas Bar No. 24051428
                                               larry@ahtlawfirm.com
                                               Christopher Ryan Pinckney
                                               Texas Bar No. 24067819
                                               ryan@ahtlawfirm.com

                                               ANTONELLI, HARRINGTON
                                               & THOMPSON LLP

                                                  93
Case 6:21-cv-00639 Document 1 Filed 06/21/21 Page 94 of 94




                          4306 Yoakum Blvd., Ste. 450
                          Houston, TX 77006
                          (713) 581-3000

                         Stafford Davis
                         State Bar No. 24054605
                         sdavis@stafforddavisfirm.com
                         Catherine Bartles
                         Texas Bar No. 24104849
                         cbartles@stafforddavisfirm.com
                         THE STAFFORD DAVIS FIRM
                         815 South Broadway Avenue
                         Tyler, Texas 75701
                         (903) 593-7000
                         (903) 705-7369 fax

                          Attorneys for American Patents LLC




                            94
